Name: Commission Regulation (EEC) No 979/93 of 26 April 1993 amending Regulation (EEC) No 1496/80 on the declaration of particulars relating to customs value and on documents to be furnished
 Type: Regulation
 Subject Matter: documentation;  tariff policy
 Date Published: nan

 27. 4. 93 Official Journal of the European Communities No L 101 /7 COMMISSION REGULATION (EEC) No 979/93 of 26 April 1993 amending Regulation (EEC) No 1496/80 on the declaration of particulars relating to customs value and on documents to be furnished THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 4046/89 (2), and in particular Article 1 6 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1496/80 (3), as last amended by Regulation (EEC) No 3272/88 (4), provides in particular, for a specimen form DV1 of declaration of particulars relating to customs value ; Whereas it is appropriate to replace the values laid down in Article 2 ( 1 ) (a) of Regulation (EEC) No 1496/80 below which Member States may waive the requirement of a declaration of particulars relating to customs value to take account of inflation which has taken place since the last revision of those values ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) (a) of Regulation (EEC) No 1496/80 'ECU 3 000' is replaced by 'ECU 5 000'. Article 2 This Regulation shall enter into force on 1 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 134, 31 . 5. 1980, p. 1 . 0 OJ No L 388, 30. 12. 1989, p. 24. (3) OJ No L 154, 21 . 6. 1980, p. 16 . (4) OJ No L 291 , 25. 10 . 1988 , p. 49 .